HOLLAND & HART LLP
5441 KlETZKl:`, LANE, SECOND FLOOR

RENO, NV 89511

©QQ\lO\Ul-l>b)l\)_‘

NNNNNNNNNo-o_¢___¢_o-\o-»o-_
m\lo\m-PWN_Q\°®\IQ\U\¢PWN_O

 

 

Case 3:19-cv-00125-MMD-CBC Document 77 Filed 03/07/19 Page 1 of 5

Robert C. Ryan (#7164)

Timothy A. Lukas (#4678)
HOLLAND & HART LLP

544| Kietzke Lane, Second Floor
Reno, Nevada 89511

Phone: (775) 327-3000

Fax: (775) 786-6179

rcryan hollandhart.com

tlukas hollandhart.com

Attorneys for Defendant Southern Industrial
Chemicals, Inc.

/

 

 

 

 

 

JLFILED REcE\on
_EmeREo __sERveo on
counseuPARnes oF aecono
MAR - 7 2019
cLERK us olsTR\cT couRT
olsmlcr oF NEva
BY: oEPuTY

 

 

 

 

UNITED STATES DISTRIC'I` COUR'I`

DISTRICT OF NEVADA

DAVID M. SEMAS, et al.,
Plaintiffs,

v.

CHEMETALL US, [NC., et al.,

Defendants.

 

 

(RENO)

No. 3:19-cv-00125-MMD-CBC

DEFENDANT’S MOTION FOR
ENLARGEMENT OF TIME TO FILE A
RESPONSIVE PLEADING BY
SOUTHERN INDUSTRIAL
CHEMICALS, INC.

(First Request)

Defendant Southern Industrial Chemicals, Inc. (“SIC”), by and through its undersigned

counsel, moves for an enlargement of time to file a responsive pleading. This Motion is based on

the following Memorandum of Points & Authorities, the papers on pleadings on file, and any

additional information the Court chooses to consider.

MEMORANDUM OF POINTS & AUTHORITIES

l. LAW & ARGUMENT

This is a lawsuit brought by Plaintiffs David M. Semas and Metalast Inc. (collectively

“Plaintiffs”). Plaintiffs filed a First Amended Complaint (“FAC”) in the United States District

Court for the Central District of Califomia alleging five claims related to the breakup of a

business and disagreements over the terms of a subsequent settlement agreement ECF No. 16.

 

HOLLAND & HART LLP
544\ KlETZKE LANE, SECOND FLOOR

RENO, NV 8951 l

_¢

\oco\lG\U\-BL¢JN

ll Case 3:19-cv-00125-MMD-CBC Document 77 Filed 03/07/19 Page 2 of 5

 

 

On Februai'y 14, 2019, SIC was served with a copy of the Summons and FAC. Accordingly, a
responsive pleading is due on or before March 7, 2019, Fed. R. Civ. P. 12(a)(1)(A)(i).

On January ll, 2019, Defendants Chemetall US, Inc., BASF Corporation, and Proposed
lntervenor Chemeon Surface Technology, LLC, filed a Motion to Dismiss or, in the Altemative,
to Transfer or Stay this case in the Central District of Califomia. ECF No. 22, Defendants Broco
Products, Inc., and Electroplating Consultants International, Inc., filed a Motion to Dismiss or, in
the Altemative, to Transfer or Stay this case in the Central District of Califomia. ECF No. 23.
On January 30, 2019, Defendant QualiChem, Inc., filed a Motion to Dismiss or, in the
Altemative, to Transfer or Stay this case in the Central District of Califomia. ECF No. 31. On
February 12, 2019, Defendant John Schneider & Associates, 1nc., filed a Motion to Dismiss or,
in the Altemative, to Transfer or Stay this case in the Central District of Califomia. ECF No. 47.l
On February 27, 2019, Judge Josephine L. Staton of the Central District of Califomia granted the
Motion to Transfer this action to the United States District Court for the District of Nevada. ECF
No. 61. On March 6, 2019, the Court issued its Order denying all motions without prejudice that
were filed in the Central District of Califomia prior to the transfer of this action. ECF No. 75.
The Court also provided the parties with 15 days to re-file any denied motion, should counsel
deem it appropriate ld.

Defendants had filed responsive pleadings in the form of their Motions to Dismiss, or in
the Altemative, to Transfer or Stay. See ECF Nos. 22, 23, 31, 47. Defendants all intend to re~file
their Motions in compliance with the local rules of the District of Nevada and to reflect the
current venue issues where applicable within the 15 days provided by the Court. Defendants and
SIC are all represented by the same counsel. As SlC has not yet filed a responsive pleading, SIC
requests an extension of time to file a responsive in accordance with the other Defendants.
Accordingly, SIC requests an extension of 14 days from the date of this Motion to file a

responsive pleading,

 

' Defendants Chemetall US, Inc., BASF Corporation, Broco Products, Inc., Electroplating
Consultants lnternational, Inc., QualiChem, Inc., John Schneider & Associates, Inc., and
Proposed lntervenor Chemeon Surface Technology, LLC are hereinafter collectively referred to
as “Defendants.”

2

 

HOLLAND & HART LLP
544\ KIETZKE LANE, SECOND FLOOR

RENO, NV 89511

_¢

\CO°`IQ\U\J>WN

21
22
23
24
25
26
27
28

 

Case 3:19-cv~00125-MMD-CBC Document 77 Filed 03/07/19 Page 3 of 5

Federal Rule of Civil Procedure 6(b)(l) governs enlargements of time and provides as
follows:

When an act may or must be done within a specified time, the court may, for good
cause, extend the times (A) with or without motion or notice if the court acts, or
if a request is made, before the original time or its extension expires; or (B) on
motion made after the time has expired if the party failed to act because of excusable
neglect.

The proper procedure, when additional time for any purpose is needed, is to present a
request for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line
Co., 31 F.R.D. 282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually
are granted on a showing of good cause if timely made under subdivision (b)(l) of the Rule.
Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947).

SIC seeks an enlargement of time to file a responsive pleading, Good cause exists to
extend the time to file this Motion. The extension of time is requested so that SIC can file a
responsive pleading along with the other Defendants. Prior to the Court’s Order of March 6th
(ECF 75), SIC would have been able to file ajoinder with those motions filed by the Defendants
in the Central District of Califomia thereby meeting the original dates set under FRCP
lZ(a)(l)(A)(i) without needing any additional time; however, those Motions were denied without
prejudice by this Court. Defendants intend to re-fi|e their Motions within the 15 days provided
by the Court, while making the necessary modifications to conform with this Court’s Rules. lt is
SIC’s intention to join those motions too. SIC requests this extension of time so that it may file
its motion along with the other Defendants. This will save the Court and the parties time in
briefing and arguing one set of Motions as opposed to several. SIC therefore requests an
extension of time to file their responsive pleading of 14 days. This request will provide SIC the
same amount of time as the Court granted Defendants to refile their Motions.

SIC would normally request a stipulated extension to respond and file the same with the
Court, but Plaintiffs currently have no qualified counsel to represent them before this Court (see
ECF 74) as well as the timelines being extremely short for SlC to respond. So, in order to

prevent any further complications, SIC seeks an extension of time to respond concurrent with the

 

HOLLAND & HART LLP
544\ KIETZKE LANE, SECOND FLOOR

RBNO, NV 8951 1

Case 3:19-cv-00125-MMD-CBC Document 77 Filed 03/07/19 Page 4 of 5

_

Defendants. Plaintiffs will not be prejudiced by a small enlargement of time, This Motion is

   
 

2 made in good faith and is not for the purpose of delay.2
3 11. CoNCLUsloN
4 Based on the foregoing, SIC respectfully requests this Motion for Enlargement of Time
5 be granted and the deadline for filing a responsive pleading be extended 14 days up to and
6 including March 21, 2019,
7 DATED this 7th day of March, 2019
8 HOLLAND & HART LLP
9
/s/ Timoth A. Lukas
10 Roben c. Ryan (#7164)
Timothy A. Lukas (#4678)
1 l HOLLAND & HART LLP
5441 Kietzke Lane, Second Floor
12 Reno, Nevada 8951 l
Attorneysfor Defendant Southern Industrial
13 Chemicals, lnc.
14
15
16 IT -S() ORDERED
17

35
U
§

§§

NNNNNNN
Q\U\-PWN*-‘O

27

 

 

2 SIC specifically reserves the right to assert all defenses outlined in Federal Rule of Civil
28 Procedure 12(b), including those defenses outlined in Rule 12(b)(2)-(5).

4

 

